DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 3/22/21, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim can refer to such other claims in the alternative only.  See MPEP § 608.01(n) and § 1.75.  Accordingly, the claim 11 not been further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hironaka (U.S. 2012/0213978 A1).
Hironaka teaches the following claimed limitations:
Regarding independent Claim 1, an inkjet printing method comprising
irradiating a curable composition with ultraviolet rays (Title, §§0032-0033) emitted from a light-emitting diode having a peak illuminance in a wavelength range of from 265 nm through 300 nm (from 200 to 405 nm, more preferably from 250 to 405 nm, and still more preferably from 250 to 390 nm, see §0446) to cure the curable composition (§§0445-0449; see MPEP §2144.05 I regarding obviousness of overlapping ranges), 
wherein the curable composition contains water, a polymerizable compound, and a water-soluble polymerization initiator (§§0005, 0393-0399, 0445) having local absorption maximum in a wavelength range of 300 nm or shorter  (from 200 to 405 nm, more preferably from 250 to 405 nm, and still more preferably from 250 to 390 nm, see §0446)  (e.g. 2-hydroxy-2-methyl-1-phenylpropanone, §0388) and wherein a mass content of the water is higher than a mass content of the polymerizable compound and the mass content of the polymerizable compound is higher than a mass content of the water-soluble polymerization initiator (§§0157, 0351, 0367, 0389, Table 1).
Regarding Claim 2, wherein the mass content of the water is 50% by mass or greater (§0351), the mass content of the polymerizable compound is 10% by mass or greater (§§0157, 0367, Table 1), and the mass content of the water- soluble polymerization initiator by 0.5% by mass or greater (§0389). Please refer to MPEP §2144.05 I regarding obviousness of overlapping ranges.
Regarding Claim 4, wherein the mass content of the polymerizable compound is 10% by mass or greater but 20% by mass or less (§§0157, 0367, Table 1).
Regarding Claim 5, wherein the polymerizable compound contains polymer particles containing a polymerizable group (§§0372-0375).
Regarding Claim 6, wherein the irradiating includes irradiating the curable composition with the ultraviolet rays for an irradiation time of from 0.1 sec through 0.6 sec after discharging the curable composition on a print medium (§0451). 
Regarding Claim 7, providing a distance between a discharging head configured to discharge the curable composition and an irradiator configured to emit the ultraviolet rays from the light-emitting diode, in order to adjust a time until irradiation with the ultraviolet rays (§0451).
Regarding independent Claim 8, a curable composition comprising: 
water (§0005); 
a polymerizable compound (§§0005, 0393-0399, 0445); 
and a water-soluble polymerization initiator (§§0005, 0382-0389) having local absorption maximum at a wavelength of 300 nm or shorter (e.g. 2-hydroxy-2-methyl-1-phenylpropanone, §0388), 
wherein a mass content of the water is higher than a mass content of the polymerizable compound and the mass content of the polymerizable compound is higher than a mass content of the water-soluble polymerization initiator (§§0157, 0351, 0367, 0389, Table 1).
Regarding Claim 9, an ink comprising the curable composition (Title).
Regarding Claim 10, a stored container comprising the curable composition according to claim 8; and a container storing the curable composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hironaka (U.S. 2012/0213978 A1).
Hironaka teaches all claimed limitations except the following: 
Regarding Claim 3, wherein a ratio between the water-soluble polymerization initiator and the polymerizable compound expressed as a mass ratio of the water-soluble polymerization initiator: the polymerizable compound is from 1:8 through 1:40. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the mass ratio of components, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).                         
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a ratio between the water-soluble polymerization initiator and the polymerizable compound expressed as a mass ratio of the water-soluble polymerization initiator: the polymerizable compound is from 1:8 through 1:40, into the inkjet printing method taught by Hironaka for the purpose of achieving reliable polymerization. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853